Citation Nr: 0822926	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-04 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
open a claim for service connection for a bilateral ankle 
disorder.

2.  Alternatively, entitlement to service connection for a 
bilateral ankle disorder as secondary to a service-connected 
bilateral pes planus disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's mother



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1979 
to July 1983.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  As support for his claim, the veteran and his 
mother testified at a hearing before RO personnel in July 
2005.

The veteran also perfected an appeal of the RO's denial of 
service connection for bilateral pes planus; however, that 
issue was resolved in the veteran's favor in a July 2005 
rating decision.  The veteran has not appealed either the 
initial rating or effective date assigned for that condition.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the 
veteran must separately appeal these downstream issues).  
Therefore, that issue is not before the Board.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) held that reliance upon a new etiological theory is 
insufficient to transform a previously denied claim into a 
new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  
However, if the veteran raises an additional argument, such 
as secondary service connection, or asserts the applicability 
of a law or court analysis, it is unlikely that the veteran 
could be prejudiced if the Board proceeds to issue a decision 
on the matter raised.  See Bernard v. Brown, 4 Vet. App 384, 
393 (1993).  To avoid any prejudice to the veteran in this 
situation, the Board considers the veteran's secondary 
service connection claim to be distinguishable from the issue 
of new and material evidence to reopen his claim for direct 
service connection, and will proceed to address separately 
the secondary service connection claim on the merits, as 
there is no prejudice to the veteran in doing so. 

Both issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Before addressing the merits of the veteran's claim to reopen 
service connection for a bilateral ankle disorder and, in the 
alternative, his claim for secondary service connection for a 
bilateral ankle disorder, the Board finds that additional 
development of the evidence is required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the notice letter sent by the RO to the veteran 
in January 2004 is insufficient.  The RO (AMC) should send 
the veteran a VCAA notice letter notifying the veteran and 
his representative of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate his claim for service connection.  The notice 
should indicate what information or evidence should be 
provided by the veteran and what information or evidence VA 
will attempt to obtain on the veteran's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
In addition, the letter of record sent by the RO to the 
veteran failed to discuss secondary service connection for a 
bilateral ankle disorder on the premise that it is 
proximately due to, the result of, or chronically aggravated 
by his pes planus disorder.  38 C.F.R. § 3.310.  The RO (AMC) 
also should send the veteran a VCAA notice letter complying 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
This letter should specifically advise him that a downstream 
disability rating and an effective date will be assigned if 
his claim is reopened and granted on the merits.  Therefore, 
a remand is required for the RO to issue another VCAA letter 
that is compliant with 38 C.F.R. § 3.159(b)(1) and with all 
legal precedent.

Further, in Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006), 
the Court held that the VCAA notice requirements with regard 
to new and material evidence claims require VA to send a 
specific notice letter to the claimant that (1) notifies him 
or her of the evidence and information necessary to reopen 
the claim (i.e., describes what is meant by new and material 
evidence); (2) identifies what specific evidence is required 
to substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.  

Here, no VCAA letter has specifically advised the veteran of 
what specific evidence would be required to substantiate the 
element or elements needed for service connection for a 
bilateral ankle disorder that were found to be insufficient 
in the prior final RO decision in March 1994.  In this 
respect, in order to reopen his claim, the veteran must be 
notified of the requirement to submit evidence of treatment 
of a chronic right or left ankle disorder during service, a 
current disability, or evidence of a nexus.  Although the 
veteran has been treated for right and left ankle pain, pain 
alone does not in and of itself constitute a disability for 
which service connection may be granted when there is no 
diagnosed or identifiable underlying malady or condition.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
In addition, the VCAA notice letter should describe what new 
and material is under the amended version, 38 C.F.R. 
§ 3.156(a) (2007).

Second, the claims folder is missing complete treatment 
records dating from 1999 to the present from the VA Medical 
Center (VAMC) in Detroit, Michigan.  Currently, the claims 
folder contains only scattered VA treatment records from the 
years 2002-2005; however, according to the veteran in a March 
2004 statement, he had received treatment for his ankles at 
the Detroit, Michigan VAMC in April and May 1999.  These 
records, if they still exist, may be relevant to his 
bilateral ankle disorder claims, and there have been 
no attempts to obtain them.  VA's duty to assist includes 
obtaining records of the veteran's relevant VA medical 
treatment.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  Because any record of additional treatment for his 
ankles would be relevant to the veteran's claims, the AMC 
should attempt to obtain these records, and, if they no 
longer exist, must make this express declaration to confirm 
that further attempts to obtain them would be futile.  The 
veteran also has to be apprised of this.

Third, it is unclear whether the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  A review of the claims folder reveals that the VA 
made one attempt to obtain such records in September 2004; 
however, these records are not on file and must be obtained 
prior to the determination of the veteran's claims as these 
records specifically concern the particular condition at 
issue.  38 U.S.C.A. § 5103A(c)(3).  Although disability 
determinations by the SSA are not controlling on VA, they are 
pertinent to the adjudication of a claim for VA benefits, and 
VA has a duty to assist the veteran in gathering these 
records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is 
warranted to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
to notify him and his representative of 
any previously omitted information or lay 
or medical evidence that is necessary to 
substantiate the service connection claim 
for a bilateral ankle disorder.  This 
letter must advise the veteran of what 
information or evidence he should provide 
and what information or evidence VA will 
attempt to obtain on his behalf.  This 
letter should also notify the veteran and 
his representative of the type of evidence 
required to substantiate his claim for 
secondary service connection for a 
bilateral ankle disorder on the premise it 
is proximately due to, the result of, or 
chronically aggravated by his bilateral 
pes planus disorder.  See 38 C.F.R. 
§ 3.310 (2007).  Finally, the letter 
should also be compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), in that 
it (1) notifies the veteran of the 
evidence and information necessary to 
reopen the claim (i.e., describes what new 
and material evidence is under the current 
standard), and (2) notifies the veteran of 
what specific evidence would be required 
to substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial on 
the merits (i.e., evidence of treatment of 
a chronic right or left ankle disorder 
during service, a current disability, or 
evidence of a nexus).  The corrective VCAA 
notice should also comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
the veteran that a downstream disability 
rating and an effective date will be 
assigned if his new and material evidence 
claim is reopened and granted on the 
merits or if his secondary service claim 
is granted on the merits. 

2.  Obtain all pertinent records of any 
medical treatment for the veteran's right 
and left ankles from the VAMC in Detroit, 
Michigan, dated from 1999 to the present.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

3.  Ask the veteran to clarify whether he 
is receiving SSA disability benefits 
related to a bilateral foot or ankle 
disorder.  If he is, request from the SSA 
records associated with the veteran's 
disability claim(s).  Request copies of 
the disability determination and all 
medical records considered.  If no records 
are available or do not exist, a response 
to that effect must be documented in the 
claims file, and the veteran must be 
notified.

4.  After giving the veteran time to 
respond to the additional notice, 
readjudicate his bilateral ankle disorder 
claims in light of any additional evidence 
received since the July 2005 supplemental 
statement of the case (SSOC).  If either 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative another SSOC.  It must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the secondary service 
connection claim should reflect the 
applicability of 38 C.F.R. § 3.310(a) 
(2007) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  The veteran and his 
representative should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




